            Case 1:17-cv-01777-VEC-RWL Document 194 Filed 01/19/21 Page 1 of 2

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:


                                              MEMO ENDORSED
DATE FILED: 1/19/2021


     January 15, 2021                                                               John M. Flannery
                                                                                  914.872.7111 (direct)
                                                                        John.Flannery@wilsonelser.com
     Via ECF

     Hon. Valerie E. Caproni
     United States District Court
     Southern District of New York
     40 Foley Square
     Courtroom 443
     New York, New York 10007


      Re:         Kerr v. Physician Affiliate Group of New York, P.C. et al,
                  17-cv-1777 (VEC)
      File No:    18327.00009

     Dear Judge Caproni:

     We represent Physician Affiliate Group of New York, P.C. (“PAGNY”) in the above-referenced
     matter. We write to request permission to file under seal certain exhibits to the Defendants’ Reply
     Memorandum in further support of their joint motion in limine and to file a redacted reply
     memorandum. Plaintiff consents to this motion to seal.

     Specifically, Defendants’ seek to file the following documents under seal, which have been
     deemed “Confidential” pursuant to the Protective Order in this case (DE #32): (1) documents
     containing data and testimony from PhyCare, a third party vendor of PAGNY that collects medical
     record information to perform billing functions and calculate physician bonuses; and (2) Plaintiff’s
     medical records. Defendants’ further seek to redact portions of the reply memorandum which
     make reference to information obtained from Plaintiff’s medical records. A copy of the reply
     memorandum with the proposed redactions highlighted is being submitted herewith.

     PhyCare Evidence (Exhibits X, Y, and AA to the Reply Declaration)

     PhyCare collects medical record data used for billing procedures from Metropolitan and uses that
     information, inter alia, to calculate certain components of a physician’s FPP bonus. The PhyCare
     Evidence contains information concerning the bonuses of the entire Radiology Department for the
     years 2013 through 2018. PAGNY treats this information as proprietary, and the work and bonus
     information relating to each physician as private.

     With respect to the motion in limine, Defendants argue that these documents should be excluded
     as irrelevant. Accordingly, any presumption of access to these documents is minimal. Lugosch v.



     8616027v.1
           Case 1:17-cv-01777-VEC-RWL Document 194 Filed 01/19/21 Page 2 of 2
                                                                                                                 -2-


     Pyramid Co., 435 F.3d 110, 119 (2d Cir. 2006) (“matters that come within a court’s purview solely
     to insure their irrelevance” fall on the far end of the continuum of the value of the information to
     those monitoring the courts). Accordingly, the privacy interest of other employees as well as
     PAGNY’s proprietary interest outweigh the presumption of access at this stage of the litigation.1
     Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 156 (S.D.N.Y. 2015) (ordering
     redaction of “sensitive personal information of current and former employees of the parties
     …[including], and third parties’ information regarding customers, trading strategies, objectives
     and transactions”).

     Plaintiff’s Medical Records (Exhibits BB-EE to the Reply Declaration)

     Plaintiff has deemed his medical records confidential pursuant to the Protective Order. With
     respect to the motions in limine, these records are relevant to the issue of whether Leslie Kerr may
     testify as Plaintiff’s treating physician. While they qualify as “judicial documents” the
     presumption of access is not strong, and the countervailing interest in the privacy of Plaintiff’s
     medical records, at this stage of the litigation, is strong. See United States v. Martoma, 2013 U.S.
     Dist. (S.D.N.Y. Dec. 3, 2019) (describing “medical, health-related” records as deserving of the
     “greatest protection”).2

     Accordingly, Defendants’ request that the Court grant this motion to seal the cited exhibits and to
     file a redacted reply memorandum.

                                                           Respectfully submitted,

                                                                    WILSON,         ELSER,       MOSKOWITZ,
                                                                    EDELMAN & DICKER LLP
Application GRANTED.                                                Attorneys for Defendant
                                                                    Physician Affiliate Group of New York
SO ORDERED.
                                                           By:      /s/ John M. Flannery
                                                                    John M. Flannery
                                                                    Eliza M. Scheibel
                      1/19/2021                                     1133 Westchester Avenue
HON. VALERIE CAPRONI                                                White Plains, NY 10604
UNITED STATES DISTRICT JUDGE                                        (914) 323-7000
                                                                    Our File No. 18327.00009

     cc: all counsel (via ECF)




     1
      If this court were to deny the motion in limine, a separate balancing of interests would be appropriate to the extent
     Plaintiff introduces any of the documents as trial exhibits.
     2
       Defendants believe a different balancing may apply at trial, in the context of the damages claims presented by
     Plaintiff.



     8616027v.1
